Citation Nr: 1338311	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  06-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active service in May and June 1979 in the U.S. Marine Corps, and from March to September 1982 in the U.S. Army.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2012, the Board remanded the claim to the RO for additional development.

At that time, the Board also referred to the RO a petition to reopen a previously denied claim of service connection for coronary artery disease.  In addition, the Board referred for clarification the Veteran's correspondence with respect to the amount of compensation that was withheld during an incarceration and his wish that some amount of the withheld compensation be apportioned to his former wife.  It does not appear that these issues have been addressed and they are again referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the claim to the RO for additional development.

First, in the July 2012 remand, the Board requested that the Veteran be afforded a VA medical examination of his left hip, which was conducted in September 2012.  Additionally, an opinion was to be obtained as to whether it is more likely, less likely, or at least as likely as not that the Veteran has a current left hip disability and, if so, whether it was caused or aggravated by his service-connected right hip disability, knee disabilities or bilateral foot strains.  The examiner provided a diagnosis of degenerative joint disease of the left knee.  The examiner also provided an opinion that the Veteran's left hip condition is less likely than not caused by or permanently aggravated by his right hip condition.  Additionally, the examiner indicated that the Veteran's left hip condition is less likely than not caused by his feet and knee conditions.  Because the examiner did not address whether the Veteran's service-connected knee or foot disabilities aggravated his left hip disorder, the Board must remand the claim for another opinion on the matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran has a right to compliance with remand instructions).

Second, on further evaluation of the evidence, the Board finds that a medical opinion should also be obtained as to whether the Veteran has a left hip disorder that had its onset during, or is otherwise related to, his active military service.  Records from the Social Security Administration include a note from Acute Care Service, dated September 14, 1982, which was six days after the Veteran's separation from a period of active duty.  Although primarily concerned with the Veteran's complaint of right hip pain, the record notes a complaint of left hip pain as well.  Therefore, a medical opinion that addresses a theory of direct service connection in addition to secondary service connection is also warranted.

Next, the Veteran's electronic claims file, both his Virtual VA and Veterans Benefits Management System (VBMS) file, contains an October 2013 rating decision addressing multiple claims not on appeal.  Significantly, the rating decision references treatment records, dated from September 2009 to October 2013, from the VA Medical Centers (VAMCs) in Altoona, Lebanon, Philadelphia and Wilkes-Barre, Pennsylvania.  These records are not present in the paper claims file, Virtual VA or VBMS.  The VA treatment records may be relevant to the left hip disorder issue on appeal.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the complete record.  See 38 C.F.R. § 19.7 (2013) (decisions of the Board are based on a review of the entire record).  Therefore, the Board finds that a remand is also necessary to associate the VA treatment records with the paper claims file, Virtual VA or VBMS.  

Finally, in the July 2012 remand, the Board instructed the RO to request records from a Dr. Behensky who the Veteran indicated has commented on the possible relationship between his right hip and left hip disorders.  The Veteran did not respond to an August 2012 letter asking him for information regarding Dr. Behensky and to fill out an authorization to obtain records from the doctor.  On remand, the Veteran should again be contacted in order to allow for VA to assist him in obtaining any relevant records from Dr. Behensky.

Accordingly, this case is REMANDED for the following actions:

1.  Associate the Veteran's treatment records from the Altoona, Lebanon, Philadelphia and Wilkes-Barre VAMCs with the paper claims file, Virtual VA or VBMS.

2.  Contact the Veteran and ask him to provide sufficient information in order to request treatment records from Dr. Behensky.  Obtain a release from the Veteran as necessary.

3.  Forward the claims file to the examiner who conducted the September 2012 VA examination for an addendum opinion.  The examiner should re-review the claims file and address whether it is at least as likely as not that the Veteran's left hip disorder was aggravated (permanently worsened beyond the natural progression) by his service-connected knee or foot disabilities.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran has a left hip disorder that had its onset during, or is otherwise related to, his active military service.  Consideration should be given to the September 14, 1982 record noting a complaint of left hip pain.

If the September 2012 VA examiner is not available, forward the claims file to another appropriately qualified medical professional to answer the questions.  Schedule the Veteran for another examination if it is determined to be necessary to answer the questions.

All opinions should be supported by clear rationale and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

